Citation Nr: 0608791	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  97-23 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 
 
2.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar compression fracture with arthritis L5-
S1 with radiculopathy, prior to November 27, 1998. 
 
3.  Entitlement to an initial disability rating in excess of 
30 percent for lumbar compression fracture with arthritis L5-
S1 with radiculopathy, between November 27, 1998, and March 
27, 2000. 
 
4.  Entitlement to an initial disability rating in excess of 
60 percent for lumbar compression fracture with arthritis L5-
S1 with radiculopathy, on or after March 28, 2000.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 through 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have severe recurring attacks of 
intervertebral disc syndrome between October 23, 1996, and 
November 26, 1998. 



 
2.  There is competent medical evidence to show severe 
limitation of motion with flare ups of the lumbar spine, with 
demonstrable deformity of the vertebral body, between 
November 27, 1998, and March 27, 2000. 
 
3.  The veteran is receiving the highest possible rating 
under his present rating criteria for the period after March 
27, 2000.  
 
4.  There is no evidence to suggest that he has fractured 
vertebra with cord involvement, is bedridden, or requires 
long leg braces, or has ankylosis of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints. 
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 20 percent for lumbar compression 
fracture with arthritis L5-S1 with radiculopathy, prior to 
November 27, 1998, are not met.  38 U.S.C.A. § 1155 (West 
2002);  
38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 
5293 (1998). 
 
2.  The criteria for entitlement to an initial disability 
rating of 50 percent for lumbar compression fracture with 
arthritis L5-S1 with radiculopathy, between November 27, 
1998, and March 27, 2000, are met.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5285, 5292 (2000). 
 
3.  The criteria for entitlement to an initial disability 
rating in excess of 60 percent for lumbar compression 
fracture with arthritis L5-S1 with radiculopathy, on or after 
March 28, 2000, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002, 2003, 2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased initial rating for his lumbar 
compression fracture with arthritis L5-S1 with radiculopathy, 
because he contends that his disability is, and always has 
been, more severe than the ratings given.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2005).  Generally, a disability must be considered in 
the context of the whole recorded history.  Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

With regard to musculoskeletal disabilities, such as the 
veteran's back disability, functional loss contemplates the 
inability of the body to perform the normal working movements 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  A 
part that becomes painful on use must be regarded as 
seriously disabled.  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The veteran is presently rated for three distinct periods of 
time:  prior to November 27, 1998, between November 27, 1998, 
and March 27, 2000, and on and after March 28, 2000.  The 
following analysis is broken down accordingly.  



Prior to November 27, 1998

The veteran is rated as 20 percent disabled under Diagnostic 
Code 5293 for the period between the initial effective date, 
October 23, 1996, through and including November 26, 1998.  
An increase to 40 percent is not warranted for this time 
period, because the competent medical evidence of record does 
not show severe recurring attacks of intervertebral disc 
syndrome with intermittent relief.   
38 C.F.R. § 4.71a, DC 5293 (1998).

In 1996 and 1997, the veteran saw Dr. Drude for lumbar pain, 
numbness, and muscle spasms, and was treated with Motrin and 
Darvocet for pain.  In December 1996, a VA examiner diagnosed 
degenerative joint disease of the lumbar spine, and noted no 
postural abnormalities, no fixed deformity, and the 
musculature of the back was within normal limits.  A year 
later, a VA examiner diagnosed degenerative arthritis and 
lumbar radiculopathy.  It was not until the November 1998 VA 
examination that symptoms became severe enough to warrant a 
rating increase, and an increase was awarded at that time.  
An additional 10 percent for demonstrable vertebral deformity 
is not warranted during this time period because such was not 
demonstrated.  

Because there is no evidence of severe recurring attacks of 
intervertebral disc syndrome between October 23, 1996, and 
November 26, 1998, no increase is warranted.  In reaching 
this conclusion, 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well 
as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, were 
carefully considered.  While the veteran's back disability is 
manifested largely by lumbar pain, there was no evidence of 
additional loss of function during flare-ups and severe 
intervertebral disc syndrome was not diagnosed, thus the 
veteran's disability does not rise to the level of a 40 
percent rating.  The 20 percent rating in effect considers 
the veteran's functional loss, pain, and weakness resulting 
from his back disability.

Consideration has been given to other potentially applicable 
diagnostic codes, but as neither severe limitation of motion 
of the lumbar spine (DC 5292) nor favorable ankylosis (DC 
5289) was demonstrated during this time period, an increase 
via that avenue is not warranted.  

Between November 27, 1998, and March 27, 2000

The veteran's back disorder is rated as 30 percent disabling 
under DCs 5285 and 5292 for the period of November 27, 1998, 
through and including March 27, 2000.  This increase was 
based upon evidence demonstrating moderate limitation of 
motion of the lumbar spine under DC 5292 with 10 percent 
added for a demonstrative vertebral deformity of the L1 
vertebra.  A 40 percent rating for this time period requires 
severe limitation of motion of the lumbar spine, with an 
additional 10 percent if there is demonstrable deformity of 
the vertebral body.  38 C.F.R. § 4.71a, DC 5285, 5292 (2000).

The November 1998 VA examiner remarked that the veteran has 
significant chronic pain and progressive limitation of 
motion, and diagnosed lumbosacral radiculopathy with minimal 
neurological damage and mild to moderate functional loss due 
to pain.  The December 1998 MRI showed spondylosis and 
degenerative change at the L4-5 level without other disc 
herniation.  The veteran saw Dr. Jackson in February 2000 
complaining of low back pain, but severe limitation of motion 
was not reported.  No further evidence is of record until the 
March 2000 VA examination discussed below.  

The evidence demonstrates moderate, but not severe limitation 
of motion during this time period.  In consideration of 38 
C.F.R. §§ 4.40, 4.45, and 4.59, as well as the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, the veteran's symptoms do 
approximate the next higher rating. The VA examiner indicated 
the veteran reported difficulty moving with flare-ups.  He 
also noted that there was evidence of painful motion in all 
directions as well as  spasms and tenderness of the lumbar 
paraspinals.  This evidence more nearly approximates severe 
limitation of motion under 5292 and 38 C.F.R. §§ 4.7, 4.40 
(2005), and warrants a 40 percent rating..  The additional 10 
percent from the previous rating period was based upon 
demonstrable vertebral deformity and progression of the 
limitation of motion.  



On and after March 28, 2000

The veteran's back disorder is rated as 60 percent disabling 
under DC 5293 for the period on and after March 28, 2000.  DC 
5293 was amended during the pendency of this claim; however, 
an analysis of both the old and new regulations is 
unnecessary, because the veteran is rated at the highest 
possible rating under DC 5293 under either regulation.  The 
only avenue for a rating higher than 60 percent for the spine 
is under DC 5285, which for a 100 percent rating requires 
fractured vertebra with cord involvement, bedridden, or 
requiring long leg braces, or DC 5286, which for a 100 
percent rating requires ankylosis of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints.  38 C.F.R. § 4.71a, DC's 5285, 5286, 5293 
(2005).

The veteran's March 2000 VA examiner diagnosed severe 
degenerative joint disease of the lumbar spine, but neither 
spinal cord involvement, nor ankylosis was diagnosed.  In May 
2001, a VA examiner diagnosed lumbar spondylosis, chronic 
with increasing pain and right L5-S1 radiculopathy.  Since 
March 2000, the veteran has been treated by both VA and 
private physicians for chronic low back pain, but no cord 
involvement or ankylosis was diagnosed.  Because the medical 
evidence of record does not warrant a rating under either DC 
5285 or 5286, the veteran is receiving the highest possible 
rating for his back disability since March 28, 2000.  Thus, 
an increase is not warranted.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession and provide information 
regarding the assignment of an effective date of any 
increase.

VA sent the veteran two letters that gave him adequate 
notice.  In March 2004, VA notified the veteran of what 
evidence the veteran should provide and what VA would obtain 
on his behalf.  This letter also asked the veteran to provide 
relevant evidence in his possession.  While the March 2004 
letter did not notify the veteran of the evidence necessary 
to establish an increased rating, the post-remand January 
2005 letter did so.  That letter also notified the veteran of 
additional evidence needed, including information regarding 
private treatment.  It also updated the veteran as to the 
contents of his claims folder.  Thus, the March 2004 and 
January 2005 letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Additionally, the veteran has 
demonstrated an awareness of effective date assignments.  In 
his representative's statement of January 2005, he 
essentially argued for an increased rating during the three 
different time periods involved in this appeal and effective 
date notice was provided to the veteran in the rating 
decision of June 2001.  

VA also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Here, the record contains the veteran's contentions, 
his service medical records, VA and private treatment 
records, and the hearing transcript, all of which have been 
reviewed.  VA also afforded the veteran several VA 
examinations to assist in substantiating his claims.  The RO 
requested information from the veteran regarding several 
specific private physicians so that additional records could 
be obtained, but the veteran failed to respond.  The veteran 
has not identified any additional relevant evidence to be 
obtained.  Thus, VA satisfied its duty to assist.




ORDER

Entitlement to an initial disability rating in excess of 20 
percent for lumbar compression fracture with arthritis L5-S1 
with radiculopathy, prior to November 27, 1998, is denied. 
 
Entitlement to an initial disability rating of 50 percent for 
lumbar compression fracture with arthritis L5-S1 with 
radiculopathy, between November 27, 1998, and March 27, 2000, 
is granted subject to the law and regulations governing the 
payment of monetary benefits. 
 
Entitlement to an initial disability rating in excess of 60 
percent for lumbar compression fracture with arthritis L5-S1 
with radiculopathy, on or after March 28, 2000, is denied.


REMAND

The veteran seeks service connection for a bilateral knee 
disorder that he contends was incurred in service. 

In January 2005, the Board remanded the matter and ordered 
that the RO inform the veteran of the information and 
evidence needed to substantiate his claims for service 
connection and increased initial ratings.  In January 2005, 
the RO notified the veteran of what evidence was needed to 
support his claim for increased initial rating, but, 
apparently in error, notified him of what evidence was needed 
to support a claim for earlier effective date.  The RO did 
not notify the veteran of the evidence necessary to 
substantiate the claim for service connection..  If any 
action required by a remand is not undertaken, or is taken in 
a deficient manner, appropriate corrective action should be 
undertaken.  While the Board regrets the delay, another 
remand is required.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In view of the foregoing, this case is REMANDED to the RO for 
the following  action:

1.	Inform the veteran of the information and 
evidence needed to substantiate his claim 
for service connection for a bilateral 
knee disorder, and provide him with 
information regarding potential ratings 
applicable to this disability as well as 
information regarding how effective dates 
are established.  Also, ask the veteran 
to provide any evidence in his possession 
regarding this claim.   

2.	Readjudicate the veteran's service 
connection claim.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


